Name: Commission Regulation (EEC) No 1539/92 of 3 June 1992 amending the quantitative limits set by Council Regulation (EEC) No 4136/86 on common rules for imports of certain textile products originating in third countries
 Type: Regulation
 Subject Matter: international trade;  leather and textile industries;  Europe
 Date Published: nan

 17. 6. 92 Official Journal of the European Communities No L 163/9 COMMISSION REGULATION (EEC) No 1539/92 of 3 June 1992 amending the quantitative limits set by Council Regulation (EEC) No 4136/86 on common rules for imports of certain textile products originating in third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community and in particular Article 113 thereof, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 369/92 (2), and in particular Article 17 thereof, the basis of specific requests submitted by these countries under the Phare action plan, whereas it was agreed, in Agreed Minutes of 9 October 1991 for Romania and 21 November 1991 for Bulgaria to increase for 1991 and 1992 the European Economic Community quantitative limits of a number of categories mentioned in Annex II to each of the aforementioned Agreements ; Whereas these Agreed Minutes apply provisionally as from 10 October 1991 for Romania and 21 November 1991 for Bulgaria in accordance, for the Community's part, with Council Decisions 92/186/EEC (6) and 92/185/EECO ; Whereas it is appropriate, therefore, to amend the quanti ­ tative limits for certain categories listed in Annexes III and IV of Regulation (EEC) No 4136/86 ; Whereas the provisions of this Regulation are in accordance with the opinion of the Textile Committee, Whereas, pending the completion of the procedures necessary for its conclusion, the Agreement on trade in textile products between the European Economic Community and Romania, initialled on 11 July 1986, has been provisionally applied since 1 January 1987 and was extended by the Agreement in the form of an exchange of letters, initialled on 20 September 1991 and proviso ­ nally applied since 1 January 1992, in accordance for the Community's part with Council Decisions 87/536/EEC (3) and 92/184/EEC (4), respectively ; HAS ADOPTED THIS REGULATION : Whereas, pending the completion of the procedures necessary for its conclusion, the Agreement on trade in textile products between the European Economic Community and the Republic of Bulgaria, initialled on 11 July 1986, has been provisionally applied since 1 January 1987 and was extended by the Agreement in the form of an exchange of letters, initialled on 21 November 1991 and provisionally applied since 1 January 1992, in accordance for the Community's part with Council Decisions 87/496/EEC (*) and 92/184/EEC, respectively ; Article 1 The quantitative limits for certain categories listed in Annexes III and IV of Regulation (EEC) 4136/86 shall be amended with respect to Romania and Bulgaria in accordance with the Annex to this Regulation . Whereas these agreements provide for the review of quan ­ titative adjustments ; Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 10 October 1991 for Romania and from 21 November 1991 for Bulgaria. Whereas Romania and Bulgaria accepted the offers of improved market access which the Community made on (  ) OJ No L 387, 31 . 12. 1986, p. 42. 0 OJ No L 45, 20. 2. 1992, p. 1 . 0 OJ No L 318, 7 . 11 . 1987, p . 1 . (4) OJ No L 90, 4. 4. 1992, p. 1 . 0 OJ No L 287, 9. 10 . 1987, p. 1 . (6) OJ No L 90, 4. 4. 1992, p. 191 . Ã ) OJ No L 90, 4 . 4. 1992, p . 188 . No L 163/ 10 Official Journal of the European Communities 17. 6. 92 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 June 1992. For the Commission Frans ANDRIESSEN Vice-President 17. 6. 92 Official Journal of the European Communities No L 163/ 11 ANNEX 'ANNEX III The descriptions of goods are shown in this table in an abbreviated form (') Category Description of goods Third countries Units Years Annual quantitative limits 2 Woven fabrics of cotton Bulgaria Tonnes 1991 1992 2 090 2 122 4 Shirts, undervests, T-shirts and the like, knitted or crocheted Bulgaria 1 000 pieces 1991 1992 1 682 1 720 5 Pullovers Bulgaria 1 000 pieces 1991 1992 1 953 1 983 6 Woven trousers Bulgaria Romania 1 000 pieces 1991 1992 1991 1992 695 713 5 030 5 152 7 Blouses Romania 1 000 pieces 1991 1992 882 898 8 Shirts, other than knitted or crocheted Romania 1 000 pieces 1991 1992 7 458 7 600 17 Jackets and blazers, other than knitted or crocheted Romania 1 000 pieces 1991 1992 1 171 1 210 20 Bed linen, other than knitted or crocheted Romania Tonnes 1991 1992 1 146 1 198 26 Dresses Romania 1 000 pieces 1991 1992 1 204 1 237 F I 29 Women's ensembles Romania 1 000 pieces 1991 1992 151 157 151 157 (') The complete description of the goods is shown in Annex III to Council Regulation (EEC) No 369/92 (OJ No L 45, 20. 2. 1992, p. 6). No L 163/12 Official Journal of the European Communities 17. 6. 92 ANNEX IV Categoiy Description of goods Third countries MemberStates Unit Annual quantitative limits 1991 1992 2 Woven fabrics of cotton Bulgaria D Tonnes 649 664 I I F \ 258 262 l I l 387 391 \ I BNL ! 118 121 l I UK l 187 191 IRL 13 13 DK 165 165 GR 215 216 \ ES 81 82 I PT 17 17 EEC 2 090 2 122 4 Shirts, undervests, T-shirts and the like, knitted or crocheted Bulgaria D F 1 000 pieces 839 194 844 200 I I 198 208 l l BNL 101 106 UK 200 207 IRL 11 12 DK 30 31 GR I 22 23 l ES 70 71 I PT 17 18 EEC 1 682 1 720 5 Pullovers Bulgaria D 1 000 pieces 696 700 \ i F 348 358 ! I 223 229 BNL 153 155 UK 335 339 IRL 18 18 DK 45 46 GR 24 25 \ I ES \ 92 93 pj 19 20 EEC 1 953 1 983 6 Woven trousers Bulgaria D 1 000 pieces 346 352 F 86 90 I 86 90 BNL 39 40 l UK I 70 72 IRL 3 3 l DK 14 14 GR 9 9 I I ES 36 37 I PT 6 6 EEC 695 713 Romania D 1 000 pieces 755 779 F 1 162 1 191 I I I 2 080 2 108 BNL 433 442 f UK 442 459 I IRL 23 24 DK 37 39 GR 23 25 I \ ES 57 65 I PT 18 20 EEC 5 030 5 152 17. 6. 92 Official Journal of the European Communities No L 163/13 Category Description of goods Third countries MemberStates Unit Annual quantitative limits 1991 1992 7 Blouses Romania D 1 000 pieces 201 204 F 434 439 I 78 82 BNL I 35 36 UK I 72 74 IRL 1 1 DK I 25 25 GR 8 8 \ l l ES 24 25 PT 4 4 \ EEC 882 898 8 Shirts, other than knitted or crocheted Romania D F 1 000 pieces 3 853 944 3 886 973 I 892 922 I BNL \ 390 402 UK 974 996 IRL I 33 35 DK 219 221 GR 36 38 ES 95 103 PT 22 24 I EEC 7 458 7 600 17 Jackets and blazers, other than knitted or crocheted Romania D F 1 000 pieces 330 210 339 216 l I 177 182 \ BNL 104 109 I UK 271 278 l IRL 5 5 DK 23 25 I GR 12 13 ES 34 37 PT 5 6 I EEC 1 171 1 210 20 Bed linen, other than knitted or crocheted Romania D F Tonnes 378 174 385 185 I I i 134 143 BNL 88 96 UK 233 243 IRL 3 3 DK 63 63 l GR 16 17 l ES 47 52 \ PT 10 11 EEC 1 146 1 198 26 Dresses Romania D 1 000 pieces 288 295 I I F l 157 163 I I I 113 119 I l.I BNL 327 327 I \ UK 202 210 l I IRL 5 5 I DK 19 20 I GR 14 15 l ES 66 69 I I PT 13 14 I EEC 1 204 1 237 No L 163/14 Official Journal of the European Communities 17. 6. 92 Category Description of goods Third countries MemberStates Unit Annual quantitative limits 1991 1992 29 Women's ensembles artificial fibres Romania F I 1 000 pieces 151 151 157 157'